DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments to claims 1 and 3, the cancellation of claims 13-20, and the addition of claims 21-26 in the response filed August 31, 2021 are acknowledged by the Examiner.
Claims 1-12 and 21-26 are pending in the current action. 
Election/Restrictions
Applicant's election with traverse of the species restriction in the reply filed on August 31, 2021 is acknowledged. The traversal is on the ground that the restriction identifies claims directed to each species, Applicant believes this to be improper. This is not found persuasive because the claims alone were not used in a species restriction. The Drawings were used to identify the distinct species and the claims were identified within the scope of each of the species identified for clarity and compact prosecution, so the argument is moot. Applicant does not present arguments regarding the species restriction itself. 
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-12 and 21-26 are pending in the current action.
	Claims 4-9 are withdrawn.
	Claims 1-3, 10-12, and 21-26 are under consideration.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “pitch adjustment mechanism” in claim 3 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr (US 3159426).
With respect to claim 1, Kerr discloses A structure (Fig 2), comprising: a base comprising a first ramp and an opposing, second ramp (Annotated Fig 2, member 44 divided into two ramps), wherein a first slope of the first ramp faces a second slope of the opposing, second ramp and wherein the first slope slopes downwards towards the second ramp and the second slope slopes downwards towards the first ramp (Annotated Fig 2, member 44 divided into two ramps with slopes toward each other); and a shell frame having an inner surface (Fig 2, shell 10 frame 14 with inner surface where pad 16 is attached), configured to a shape of a body part (Fig 2, frame 14 is rounded thus configured to the head), and an outer convex surface (Fig 2, frame 14 with outer convex surface), wherein the outer convex surface of the shell frame rides upon, and moves relative to, upper surfaces of the first ramp and the second ramp to enable a position of the shell frame to be adjusted relative to the base (col 2 ln 20-30, movement of shell 14 on the ramps 44 via the rail 40).  

    PNG
    media_image1.png
    847
    986
    media_image1.png
    Greyscale

Annotated Fig 2, Kerr
With respect to claim 2, Kerr discloses The structure of claim 1, wherein the first ramp comprises a first concave ramp and wherein the second ramp comprises a second concave ramp (Annotated Fig 2, first and second ramps shown concave).  
With respect to claim 12, Kerr discloses The structure of claim 1, wherein the shell frame comprises an approximate half shell shape having a cut-out portion configured to receive the body part (Fig 2, Fig 1, shell 10 is a semi-circle, thus interpreted to be a half shell shape, and with a cut out 18 configured to receive the ears and the head).  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 10, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti et al ‘895 (US 2014/0221895)
With respect to claim 3, Kerr discloses The structure of claim 1, wherein the position of the shell frame to be adjusted relative to the base comprises a pitch of the shell frame (Fig 2, rollers 30 and lock 60 allow for the adjustment of pitch of the shell frame 14).
In light of the 112f interpretation, Kerr is silent on and wherein the structure further comprises: a pitch adjustment mechanism that enables adjustment of the pitch of the shell frame relative to the base.
Bonutti et al ‘895 teaches an analogous adjustment system for a head restraint having further comprising: an adjustment mechanism 106 (interpreted to be a screw adjustment system in light of the 112f and instant application [0073]) that enables adjustment of the position of the shell frame relative to the base 126 (Fig 7, Fig 4, [0071], [0072]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment system of Kerr to have a screw adjustment system as taught by Bonutti et al ‘895 as the screw system allows for a precise and easily controlled adjustment system (Bonutti et al ‘895 [0007], [0010]).
With respect to claim 10, Kerr discloses The structure of claim 3.
Kerr is silent on wherein the pitch adjustment mechanism comprises: a pitch adjustment block that connects to the shell frame; and a pitch adjustment screw that screws into, or out of, the pitch adjustment block to cause the adjustment of the pitch of the shell frame relative to the base.  
Bonutti et al ‘895 teaches an analogous adjustment system for a head restraint having a pitch adjustment block 180/179/178/172 that connects to the shell frame 110 (Fig 4, [0071], plate 172 attaches to frame 110); and a pitch adjustment screw 182 that screws into, or out of, the pitch adjustment block 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment system of Kerr to have a screw adjustment system as taught by Bonutti et al ‘895 as the screw system allows for a precise and easily controlled adjustment system (Bonutti et al ‘895 [0007], [0010]).
With respect to claim 21, Kerr discloses The structure of claim 3.
Kerr is silent on wherein the pitch adjustment mechanism includes a screw-type mechanism to enable the adjustment of the pitch of the shell frame relative to the base.
Bonutti et al ‘895 teaches an analogous head fixation and adjustment system having a pitch adjustment mechanism includes a screw-type mechanism to enable the adjustment of the pitch of the shell frame relative to the base ([0071], [0072], a pitch adjustment screw 182 to cause the adjustment of the pitch of the shell frame relative to the base 126).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment system of Kerr to have a screw adjustment system as taught by Bonutti et al ‘895 as the screw system allows for a precise and easily controlled adjustment system (Bonutti et al ‘895 [0007], [0010]).
With respect to claim 22, Kerr/Bonutti et al ‘895 discloses The structure of claim 21, wherein the outer convex surface resides on the first ramp and the second ramp (Kerr Annotated Fig 2, outer surface of frame 14 indirectly reside on the first and second ramp), and wherein movement of the screw-type mechanism causes the outer convex surface of the shell frame to move either up the first ramp and down the second ramp (Kerr Fig 2, movement of the adjustment system allows movement relative to each ramp)(Bonutti [0071], [0072], adjustment of the screw allows for movement of the frame 11 relative to the upper and lower portion of the ramp 126), or down the first ramp5U.S. Patent Application No. 16/704,541 Attorney Docket No. and up the second ramp, to adjust the pitch of the shell frame relative to the base (Bonutti [0071], [0072], adjustment of the screw allows for movement of the frame 11 relative to the upper and lower portion of the ramp 126) ((Kerr Fig 2, movement of the adjustment system allows movement relative to each ramp).  

 With respect to claim 23, Kerr discloses The structure of claim 1.
In light of the 112f interpretation, Kerr is silent on further comprising: an adjustment mechanism that enables adjustment of the position of the shell frame relative to the base.  
Bonutti et al ‘895 teaches an analogous adjustment system for a head restraint having further comprising: an adjustment mechanism 106 (interpreted to be a screw adjustment system in light of the 112f and instant application [0073]) that enables adjustment of the position of the shell frame relative to the base 126 (Fig 7, Fig 4, [0071], [0072]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment system of Kerr to have a screw adjustment system as taught by Bonutti et al ‘895 as the screw system allows for a precise and easily controlled adjustment system (Bonutti et al ‘895 [0007], [0010]).
With respect to claim 24, Kerr/Bonutti et al ‘895 discloses The structure of claim 23, wherein the adjustment mechanism includes a screw- type mechanism to enable the adjustment of the position of the shell frame relative to the base (Bonutti et al ‘895 Fig 7, Fig 4, [0071], [0072], screw 182).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment system of Kerr to have a screw adjustment system as taught by Bonutti et al ‘895 as the screw system allows for a precise and easily controlled adjustment system (Bonutti et al ‘895 [0007], [0010]).
With respect to claim 25, Kerr/Bonutti et al ‘895 discloses The structure of claim 24, wherein the screw-type mechanism comprises: an adjustment block that connects to the shell frame (Bonutti et al ‘895 Fig 7, Fig 4, adjustment block 178/180/179 connected to frame 110); and an adjustment screw that screws into, or out of, the adjustment block to cause adjustment of the position of the shell frame relative to the base (Bonutti et al ‘895 Fig 7, Fig 4, [0071], [0072], screw 182).  
.

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr/Bonutti et al as applied to claims 10 and 25 above, and further in view of Bonutti et al ‘979 (US 5848979)
With respect to claim 11, Kerr/Bonutti et al ‘895 discloses The structure of claim 10.
Kerr/Bonutti et al ‘895 is silent on wherein the pitch adjustment mechanism further comprises: a pitch screw yoke that couples to the pitch adjustment screw; and a plate that connects to an inner surface of the shell frame and to the pitch adjustment block, wherein the plate includes pitch adjustment tracks on an underside of the plate and wherein the pitch screw yoke couples to the pitch adjustment tracks and slidably moves within the pitch adjustment tracks based on movement of the pitch adjustment screw.  
Bonutti et al ‘979 teaches an analogous arcuate adjustment system for a user restraint (Fig 11) having a pitch adjustment mechanism (Fig 9, screw system 34 is substantially identical to the mechanism of the instant application according got the 112f interpretation) further comprises: a pitch screw yoke 224/226 that couples to the pitch adjustment screw 56 (Fig 10, upper portion of block 230 forms a yoke via the screws 224/226 which extend from either side of the upper surface of the block); and a plate 210 (Fig 11, Fig 9, plate 210 is relatively flat and has an extending surface area thus interpreted as a plate) that connects to an inner surface of the shell frame 32 (Fig 9, plate 210 connects to shell frame 32 thus is connected at least indirectly to the inner surface 123 of the shell) and to the pitch adjustment block 230, wherein the plate includes pitch adjustment tracks 220/222 on an underside of the plate (Fig 10, underside relative to the upper most surface) and wherein the pitch screw yoke couples to the pitch adjustment tracks and slidably moves within the pitch adjustment tracks based on movement of the pitch adjustment screw (col 3 ln 30-40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movement of the frame Kerr/Bonutti et al ‘895 on the plate 40 to have the 
With respect to claim 26, Kerr/Bonutti et al ‘895 discloses The structure of claim 25.
Kerr/Bonutti et al ‘895 is silent on wherein the screw-type mechanism further comprises: a screw yoke that couples to the adjustment screw; and a plate that connects to an inner surface of the shell frame and to the adjustment block, wherein the plate includes adjustment tracks on an underside of the plate and wherein the screw yoke couples to the adjustment tracks and slidably moves within the adjustment tracks based on movement of the adjustment screw.
Bonutti et al ‘979 teaches an analogous arcuate adjustment system for a user restraint (Fig 11) having a pitch adjustment mechanism (Fig 9, screw system 34 is substantially identical to the mechanism of the instant application according got the 112f interpretation) further comprises: a pitch screw yoke 224/226 that couples to the pitch adjustment screw 56 (Fig 10, upper portion of block 230 forms a yoke via the screws 224/226 which extend from either side of the upper surface of the block); and a plate 210 (Fig 11, Fig 9, plate 210 is relatively flat and has an extending surface area thus interpreted as a plate) that connects to an inner surface of the shell frame 32 (Fig 9, plate 210 connects to shell frame 32 thus is connected at least indirectly to the inner surface 123 of the shell) and to the pitch adjustment block 230, wherein the plate includes pitch adjustment tracks 220/222 on an underside of the plate (Fig 10, underside relative to the upper most surface) and wherein the pitch screw yoke couples to the pitch adjustment tracks and slidably moves within the pitch adjustment tracks based on movement of the pitch adjustment screw (col 3 ln 30-40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movement of the frame Kerr/Bonutti et al ‘895 on the plate 40 to have the frame connected to the plate and move relative to the ramps as taught by Bonutti et al ‘979 in order to have a more effective and secure movable system (Bonutti et al col 14 ln 5-10, col 11 ln 20-25).

Conclusion
Watanabe et al (US 2001/0047545) and Hunter (US 9271862) are cited to show that characteristics of the instant application are well known to those of ordinary skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786